DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-42, 57-66 in the reply filed on 01/19/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-29, 33-36, 40-42, and 57-65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCann et al. (US Patent No. 5,048,726).
Re: Claim 1, McCann discloses the claimed invention including a post-mix drink dispenser, said post-mix drink dispenser comprising:
a mixer body (210) securable to a drink dispensing system (Fig. 3), said mixer body having a bottom, a lower sidewall adjacent said bottom, at least one beverage concentrate inlet (254), and, for each provided beverage concentrate inlet, a corresponding beverage concentrate outlet (256) (Fig. 1);
wherein each said beverage concentrate outlet is sheltered within a downwardly open cavity (266) formed in said bottom of said mixer body and 
a diluent pathway (238) running through a diluent channel formed exterior to said cavity about said lower sidewall of said mixer body (Fig. 3);
a nozzle housing (212) securable in place about said mixer body, said nozzle housing comprising a walled body having a substantially open interior wherein a top edge of said nozzle housing defines an inlet at the top of said nozzle housing and an outlet is formed at the bottom of said nozzle housing, said nozzle housing being adapted to coalesce beverage components flowing from said mixer body and diluent flowing about said mixer body and direct the coalesced beverage components and diluent through said outlet of said nozzle housing (Fig. 3, Col. 10, lines 14-21, nozzle housing with a wall body); and
a vent (274) formed in a wall portion of said nozzle housing, said vent being adapted to provide air from without said nozzle housing to said cavity in said bottom of said mixer body as coalesced beverage components and diluent flow through said outlet of said nozzle housing (Fig. 3, Col. 8, lines 39-42, vent in nozzle housing of embodiment fig 1 applies to fig 3). 
Re: Claim 2, McCann discloses the claimed invention including each beverage concentrate outlet comprises a beverage concentrate nozzle (260) (Fig. 3).
Re: Claim 3, McCann discloses the claimed invention including each said beverage concentrate nozzle is directional (Fig. 3 depicts the directional nature below reference 80).
Re: Claim 8, McCann discloses the claimed invention including said mixer body and said nozzle housing are cooperatively adapted to form said diluent channel (Fig. 3)
Re: Claim 9, McCann discloses the claimed invention including said mixer body has at least one diluent inlet and a diluent, outlet, in fluid communication with each provided diluent inlet; and said diluent outlet runs into said diluent channel (Fig. 3).
Re: Claim 10, McCann discloses the claimed invention including said mixer body and said nozzle housing are cooperatively adapted to form said diluent channel (Fig. 3).
Re: Claim 11, McCann discloses the claimed invention including said mixer body is formed as a multi-body assembly (Fig. 3)
Re: Claim 12, McCann discloses the claimed invention including said nozzle housing is securable to said mixer body (Fig. 3).
Re: Claim 13, 22, and 58, McCann discloses the claimed invention including vent comprises an air channel through said wail portion having an air inlet and an air outlet, said air outlet, projecting from said wall portion to terminate at a location within the interior space of said nozzle housing that is within the horizontal extents of said interior portion of said lower sidewall of said mixer body (Fig. 3, either end of vent channel 274 forms the inlet and outlet)
Re: Claims 14-15, 18, 20, 23, 24, 27, 29, 59, 61, and 63, McCann discloses the claimed invention including air channel includes a wall (268) formed about said air outlet adapted to impede ingress to said air outlet of diluent (Fig. 3).
Re: Claim 16 and 25, McCann discloses the claimed invention including said air channel is adapted to contain flow through said vent of liquid beverage components (Fig. 3).
Re: Claim 17 and 26, 60, McCann discloses the claimed invention including said air inlet is located at the bottom of said nozzle housing adjacent said outlet of said nozzle housing (Depicted in Fig. 3).
Re: Claim 19 and 28, 62, McCann discloses the claimed invention including said air inlet is oriented to direct any liquid beverage component flowing out of said inlet downward and toward a central vertical axis running through said outlet, of said nozzle housing (Fig. 3, Col. 11, lines 20-31, flow converges into a central vertical access).
Re: Claim 21, McCann discloses the claimed invention including post-mix drink dispenser further comprising a diffuser (230) adapted to organize flows of diluent along the interior surface of said nozzle housing into multiple substantially uniform individual flows (Fig. 3).
Re: Claim 31 and 65, McCann discloses the claimed invention including said diffuser comprises a plurality of fins (236) disposed radially about the interior surface of said nozzle housing (Fig. 3).
Re: Claim 33, McCann discloses the claimed invention including said diffuser is selectively removable from said post-mix drink dispenser (Fig. 3, diffuser is capable of being removed).
Re: Claim 34 and 41, McCann discloses the claimed invention including said diffuser is dependently supported in place with respect to said mixer body by said nozzle housing (Depicted in Fig. 3).
Re: Claim 35, McCann discloses the claimed invention including said diffuser (230) comprises: an annular wall (234) having an inner surface defining a central orifice, an outer surface, a top edge, and a bottom edge (Depicted in Fig. 1); a circumferential 
Re: Claim 36, McCann discloses the claimed invention including said top edge of said annular wall is interiorly chamfered (Fig. 3, diffuser chamfers along its length).
Re: Claim 40, McCann discloses the claimed invention including said interior portion of said lower sidewall of said mixer body is sized and shaped to fit conformingly over and about said outer surface of said annular wall of said diffuser (Fig. 3).
Re: Claim 42, McCann discloses the claimed invention including the inner surface of said nozzle housing comprises a transition between a substantially cylindrical upper portion (212) and a tapered lower portion (214); the size and shape of the inner surface of said nozzle housing at said transition is sized and shaped to dependently support said circumferential foot about said outer surface of said annular wall of said diffuser; and said transition in shape of the inner surface of said nozzle housing is located such that said flow passages through said circumferential foot are positioned below and adjacent the lower end of said diluent channel (Depicted in Fig 3).
Re: Claim 57, McCann discloses the claimed invention including a nozzle housing for use in a post-mix drink dispenser, said nozzle housing (212) comprising: a walled body having a substantially open interior wherein a top edge of said body defines an inlet through the top of the nozzle housing and an outlet from the nozzle housing is formed at the bottom of said body (Depicted in Fig. 3, Col. 10, lines 14-21, nozzle housing with a wall body); and a vent (274) formed in a wall portion of said body, said vent being adapted to provide air from without the nozzle housing to within the nozzle 
Re: Claim 64, McCann discloses the claimed invention including said nozzle housing further comprising a unitary diffuser (234) adapted to organize fluid flows along the interior surface of said nozzle housing into multiple substantially uniform individual flow (Fig. 3).
Re: Claim 65, McCann discloses the claimed invention including said diffuser comprises a plurality of fins (236) disposed radially about the interior surface of said nozzle housing (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US Patent No 5,048,726).
Re: Claim 4, McCann discloses the claimed invention including said mixer body has a plurality of beverage concentrate inlets. However, McCann discloses in another embodiment a mixer body with a plurality concentrate inlets (114) (Fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a plurality of inlets as taught by McCann’s alternate embodiment, since McCann states in column 9, lines 5-9 that such a modification allows the user to 
Re: Claim 30, McCann discloses the claimed invention except for forming the nozzle housing unitary with diffuse. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to form these structures unitarily, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re: Claim 31, McCann discloses the claimed invention including said diffuser comprises a plurality of fins (236) disposed radially about the interior surface of said nozzle housing (Fig. 3).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US Patent No 5,048,726) as applied to claim 1 above, and further in view of Ziesel (US 2018/03272245 A1).
Re: Claim 5-7, McCann discloses the claimed invention including except for an additive inlet. However, Ziesel said mixer body has at least one beverage additive inlet (105), and, for each provided beverage additive inlet, a corresponding beverage additive outlet (125), and each beverage additive outlet comprises a beverage additive directional nozzle (116) (Fig. 1, Para. 52, additive inlet/outlet).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an additive inlet/outlet as taught by Ziesel, since Ziesel states in paragraph 41 that such a modification allows the user to vary different aspect .
Claims 32, 37-39, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US Patent No 5,048,726), and further in view of Ludovissie et al. (US 2005/0115989 A1).
Re: Claim 32 and 66, McCann discloses the claimed invention except for vertically oriented fins. However, Ludovissie diffuser comprises a plurality vertically oriented fins (160) disposed radially about the interior surface of said nozzle housing (Fig. 13).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include vertically oriented fins as taught by Ludovissie, since Ludovissie states in paragraph 46 that such a modification prevents swirling of liquid diluent on the frusto-conical surface, so that there is a generally laminar flow of diluent into which syrup is directed and admixed provided for even distribution.
Re: Claim 37-39, McCann discloses the claimed invention except for said bottom edge of said annular wall is interiorly filleted. However, Ludovissie discloses a diffuser (104) with a bottom edge (152) of an annular wall is interiorly filleted (154), such that each said flow passage through said circumferential foot has a semicircular cross section, and said outer face of said annular wall is undercut, adjacent said circumferential foot (Fig. 16,  Para. 46, filleted outer edge).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a filleted bottom edge as taught by Ludovissie, since Ludovissie states in paragraph 46 that such a modification allows for distribution along .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tracy, Harrison, Gorski, Stratton, and Chang are cited disclosing unclaimed configurations for venting systems in a beverage nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754